                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        LUFKIN DIVISION

DEBRA A. SIZEMORE,

                Plaintiff,                                         No.9:19-CV-00097-RC
vs.

COMMISSIONER                  OF     SOCIAL
SECURITY,

                Defendant.

                       ORDER ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable law and orders of this court. The court received

and considered the Report of the United States Magistrate Judge pursuant to such order, along

with the record and pleadings. No objections to the Report of the United States Magistrate Judge

were filed by the parties.

       The court finds that the findings of fact and conclusions of law of the United States

Magistrate Judge are correct and the Report of the United States Magistrate Judge is ADOPTED.

The Commissioner's motion to remand (Doc. No. 9) is GRANTED. A Final Judgment will be

entered separately, remanding this action to the Commissioner for further administrative

proceedings.

               So ORDERED and SIGNED January 30, 2020.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge
